PER CURIAM:
Elijah James Gaddy appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C.A. § 3582 (West 2000 & Supp.2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gaddy, No. 3:03-cr-00109-2 (W.D.N.C. May 25, 2006). We dispense *246with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.